Citation Nr: 1720121	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Veteran testified at a hearing before a Veterans Law Judge who has since retired. The Veteran was offered the opportunity for another hearing but did not request one. 

In December 2010, the Board reopened the issue of entitlement to service connection for a low back disorder and remanded for additional development. The issue was again remanded in August 2014, February 2016, and September 2016. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current low back disorder is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred during active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein, a discussion as to how VA satisfied its duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is not required. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Evidence of record shows the Veteran sustained a back injury in a motor vehicle accident prior to service. No abnormalities of the lumbar spine were noted on enlistment examination in November 1968 and the record does not establish that a lumbar spine disorder clearly and unmistakably preexisted service. See February 2011 VA examination. Thus, the Veteran is presumed sound. 38 C.F.R. § 3.304(b).

Service treatment records show the Veteran was seen on several occasions for complaints of low back pain. Diagnoses included muscle strain, low back syndrome, possible slipped disc, and acute lumbosacral strain. X-rays taken in April 1970 were reported as negative. 

In February 1973, the Veteran underwent a VA examination. He reported that his back would catch when he was going up ladders on the ship and he would fall. His back was currently painful and "catches" if he walks up stairs. Physical examination showed no abnormalities and x-rays of the lumbar spine were negative. 

In October 1980, the Veteran reported his back was injured during service in 1970 and again in 1972 and it was still bothering him. 

In June 2007, the Veteran was seen at VA. He dated his back trouble to an injury in service in 1969. He also reported a 2001 motor vehicle accident that resulted in additional back injury. 

Records from the Jacksonville Spine Center document a longstanding history of low back pain and note lumbar degenerative disc disease with lumbosacral spondylosis.

In his October 2008 Form 9, the Veteran reported that he has suffered with his back hurting since military service.  

At the June 2010 hearing, the Veteran testified that he injured his back pulling chain and that when he got out of service, he filed a claim with VA. He further testified that he went to a chiropractor about 1980 but after that he just took care of it himself. He reported that he had a motor vehicle accident following service but that the x-rays showed he was "damaged goods" before the accident. 

The Veteran underwent a VA examination in February 2011. Following examination and review of the record, the examiner opined that the Veteran's current lumbar spine strain was less likely as not due to an injury or other event related to service. The following rationale was provided:

In March of 1973 at initial [VA examination], spine exam and imaging were normal. There is no objective evidence/record of low back complaints in last 12-14 months of active duty - there is no objective evidence that the prior low back complaints did not resolve. There is very little actual current objective medical documentation of an ongoing lumbar spine disorder. There is no objective evidence of onset of a lumbar spine disorder in active duty. 

Pursuant to the September 2016 remand, the Board determined the above examination was inadequate because the examiner did not consider the Veteran's allegations that he had back pain since service. Additionally, the examiner relied on the absence of low back complaints in the last 12-14 months of active duty and the March 1973 VA examination, but failed to address the in-service complaints and diagnoses. 

The Veteran most recently underwent a VA examination in December 2016. Following examination and review of the record, the examiner opined that it was less likely as not that the Veteran's current lower back condition is due solely to his military service duties and activities that ended 43 years ago. The following rationale was provided:

While on active duty from 1968-1973 the veteran was evaluated at different times for lower back complaints diagnosed as strains and low back syndrome. He was treated and after each event was returned to full duty. He claimed chronic pain immediately post separation that interfered with his job activities which involved active labor as opposed to administrative work. However, there is No objective evidence of any continuity of the veteran's lower back symptoms, since service separation or otherwise, that would provide a nexus between the veteran's currently reported lower back symptoms and the veteran's active military service activities that ended 43 years ago. 

Also, it has been 43 years since the veteran separated from the military and other unknown intercurrent events could have played a role or roles in the veteran's current lower back condition. Of note is a motor vehicle accident in 2001 with back trauma. This is in addition to the natural process of aging that occurs in all joints but especially so in the weight bearing joints such as the lower spine. 

As set forth, the Veteran has a current low back disorder and he was seen on multiple occasions during service for complaints related to his back. The question is whether the current disorder is related to active service or events therein. The record contains two VA medical opinions addressing nexus. The February 2011 opinion was previously found to be inadequate and thus, it is not probative. In reviewing the December 2016 opinion, the examiner states there was no objective evidence of continuity. The Board notes, however, that the Veteran is competent to report back pain since service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). The Veteran's reports are further supported by the fact he filed a claim for his back immediately following discharge from service and again reported continued pain in 1980. 

The examiner also discussed alternate etiologies (post-service accident and aging), indicating that they could have played a role in the current condition and that it was not due "solely" to military service. This suggests the disability is related, at least in part, to service. 

In this case, the cause of the Veteran's current low back disorder may never be known to a certainty. Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be conclusive or even a preponderance of the evidence in his favor. Rather, only an approximate balance of positive and negative evidence is needed. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Given the evidence set forth above, such a conclusion cannot be made in this case. Thus, resolving reasonable doubt in the Veteran's favor, service connection for a low back disorder is warranted. 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


